 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                      No. 1:19-cv-00288-JLT (HC)
12                        Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14    DAVID BAUGHMAN,                                    TO SUMMARILY DISMISS PETITION
15                        Respondent.                    [21-DAY OBJECTION DEADLINE]
16

17          Petitioner filed the instant petition for writ of habeas corpus on March 4, 2019. The

18   petition does not challenge his state conviction. Rather, it presents various complaints concerning

19   the conditions of his confinement. For this reason, the Court will recommend it be DISMISSED.

20                                              DISCUSSION

21   A.     Preliminary Review of Petition

22          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

23   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

24   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.

25   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

26   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

27   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th

28   Cir.2001).
                                                         1
 1   B.     Civil Rights Claims

 2          Petitioner does not challenge his conviction. Rather, Petitioner complains that while he

 3   was incarcerated at California State Prison, Sacramento (“CSPS”), a correctional officer stole

 4   $21.00 worth of items from him and gave them to other inmates. He states he filed administrative

 5   appeals at CSPS, but his complaints were denied. He states he then filed a small claims action in

 6   the Sacramento County Superior Court, but the action was dismissed. Thereafter, he appealed to

 7   the Third Circuit Court of Appeals and the California Supreme Court, but his appeals were

 8   rejected. He also complains that the Warden at CSPS failed to transport him to superior court for

 9   hearing in his small claims action which resulted in its dismissal.

10          A habeas corpus petition is the correct method for a prisoner to challenge the “legality or

11   duration” of his confinement. Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (quoting Preiser

12   v. Rodriguez, 411 U.S. 475, 485 (1973)). In contrast, a civil rights action pursuant to 42 U.S.C. §

13   1983 is the proper method for a prisoner to challenge the conditions of confinement. McCarthy v.

14   Bronson, 500 U.S. 136, 141-42 (1991); Preiser, 411 U.S. at 499. Petitioner’s claims are not

15   cognizable in a federal habeas action and must be dismissed. Petitioner must seek relief for his

16   complaints by way of a civil rights action.

17          In Nettles, the Ninth Circuit held that a district court has the discretion to construe a

18   habeas petition as a civil rights action under § 1983. Nettles v. Grounds, 830 F.3d 922, 936 (9th

19   Cir. 2016). However, recharacterization is appropriate only if it is “amenable to conversion on its

20   face, meaning that it names the correct defendants and seeks the correct relief,” and only after the
21   petitioner is warned of the consequences of conversion and is provided an opportunity to

22   withdraw or amend the petition. Id. Here, the Court does not find recharacterization to be

23   appropriate. Petitioner does not name the proper defendants and the claims are not amenable to

24   conversion on their face. Moreover, the claims stem from actions which occurred in CSPS in

25   Sacramento, and venue would therefore lie in Sacramento. Accordingly, the Court should not

26   exercise its discretion to recharacterize the action.
27          Therefore, the Court will recommend that the action be dismissed, and the Clerk of Court

28   be directed to send Petitioner a blank civil rights complaint. Petitioner is advised that to the
                                                         2
 1   extent he is challenging the conditions of his confinement in Sacramento, the proper venue for his

 2   complaint is the Sacramento Division of this Court.

 3                                                 ORDER

 4          The Clerk of Court is DIRECTED to assign a District Judge to the case.

 5                                        RECOMMENDATION

 6          For the foregoing reasons, the Court RECOMMENDS that the habeas corpus petition be

 7   SUMMARILY DISMISSED, and the Clerk of Court be DIRECTED to provide Petitioner with a

 8   blank civil rights complaint form.

 9          This Findings and Recommendation is submitted to the United States District Court Judge

10   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

11   of the Local Rules of Practice for the United States District Court, Eastern District of California.

12   Within twenty-one days after being served with a copy, Petitioner may file written objections

13   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

14   and Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

15   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

16   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17
     IT IS SO ORDERED.
18

19      Dated:     March 7, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        3
